DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorp et al. (US 2009/0003109 A1) and further in view of Kim et al. (US 2015/0301744 A1).
Regarding claim 1, Thorp teach a method, comprising:
operating a memory device in a first mode of the memory device that comprises cells having capacitive storage elements (the memory device operate in the standard operation, which the memory cells can have a capacitive element, see ¶0032);
transmitting an indication of a temperature of the memory device based at least in part on operating the memory device in the first mode (Fig. 1, sensor 102 will generate a signal based on the temperature during a first mode);
receiving signaling associated with a second mode of the memory device based at least in part on transmitting the indication of the temperature (based on the signal of the temperature sensor, the comparator 110 will generate a signal to heat the memory device, which is the second mode)
  activating circuitry configured to heat the memory device based at least in part on receiving the signaling associated with the second mode; and operating the memory device in the second mode based at least in part on activating the circuitry configured to heat the memory device (the memory device will operate in a second mode, which is the mode with/after the heating element has been activate, ¶0020 and ¶0021).
Thorp is silent in teaching the temperature sensor 102 to send the signal to the host to provide the host with information about the memory temperature and Thorp is silent in teaching the host providing a signal to indicate to the memory to operate in a second mode based on the temperature sensor. 
Kim teaches the temperature sensor to send, to a host, an indication of a temperature of the memory device during the operation of the memory device (Fig. 9B), and receiving from the host signal associated with a new operation modes by setting the performance levels based on at least in the temperature signal (Fig. 9C). 
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to provide the result of the temperature sensor to the host to decide whether to enable the heating element in order to consider the temperature of the whole system so it would not affect the CPU and other elements. 
Regarding claim 2, Thorp further teaches the method of claim 1, further comprising: determining, after activating the circuitry, that a temperature of the memory device satisfies a threshold, wherein operating the memory device in the second mode (¶0020)
Regarding claim 3, Thorp further teaches the method of claim 2, further comprising: comparing the temperature of the memory device to a second threshold that is less than the threshold, wherein activating the circuitry configured to heat the memory device is based at least in part on the comparison to the second threshold (the memory device have to operate within a range, ¶0020)
Regarding claim 4, Thorp further teaches the method of claim 1, further comprising: refreshing a memory cell of the memory device based at least in part on operating the memory device in the first mode (the memory device perform the normal operations during the first mode before activate heating up the element. The normal operation well-known in the art includes reading, writing, refreshing, erasing…etc.).
Regarding claim 5, Thorp further teaches the method of claim 1, further comprising: accessing a memory cell of the memory device based at least in part on operating the memory device in the second mode (the second mode is after the heating element having been activate, the memory device can perform well-known operations in the second mode).
Regarding claim 6, Thorp further teaches the method of claim 5, further comprising: exchanging information with the host device, wherein the accessing is based at least in part on information exchanged with the host device (well-known in the art that data can be read from the memory device and provided to the host device).
Regarding claim 7, Thorp further teaches the method of claim 1, wherein: operating the memory device in the first mode is associated with a first power consumption; and operating the memory device in the second mode is associated with a second power consumption that is greater than the first power consumption (the second mode includes heating up the memory device, which requires more power consumption, see ¶0020 and ¶0021).
Regarding claim 8, Thorp further teaches the method of claim 1, wherein the signaling associated with the second mode comprises an indication to switch to the second mode (Signal generated by the thermal sensor).
Regarding claim 9, Thorp further teaches the method of claim 1, wherein the signaling associated with the second mode comprises a command to access the memory device (when memory devices is accessed and thermal sensor indicate temperature is very low, the heating element would be activated which is the second mode; ¶0018).
Regarding claim 10, the method of claim 1, further comprising: transmitting, to the host device, an indication that the memory device is operating in the second mode (Thorp does not teach the memory device providing an indication to the host that the memory device is in the second mode. It would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have a signal to the host that the memory device is heating up in order to delay any other commands from the host until the memory device finishes heating up to prevent any errors. Such as a well-known signal in the art busy/ready signal that is used to communicate between the memory and the host).
Regarding claim 11, the method of claim 10, wherein the indication that the memory device is operating in the second mode comprises an indication that the memory device is available for read operations, write operations, or a combination thereof (it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to provide a signal to the host to communicate that the memory device is ready after heating up to be accessed).
Regarding claim 12, Thorp further teaches the method of claim 1, further comprising: comparing a temperature of the memory device to a third threshold, wherein operating the memory device in the first mode is based at least in part on the comparison to the third threshold (¶0024-¶00025).
Regarding claim 13, Thorp further teaches the method of claim 1, further comprising: determining that a temperature of the memory device satisfies a fourth threshold; and deactivating the circuitry configured to heat the memory device based at least in part on the determination that the temperature of the memory device satisfies the fourth threshold (¶0024-¶00025).
Regarding claim 14, Thorp further teaches the method of claim 1, further comprising: determining a power source of the memory device, wherein operating the memory device in the first mode is based at least in part on the power source of the memory device (memory power supply, ¶0023).
Regarding claim 15, Thorp further teaches the method of claim 1, further comprising: receiving, from the host device, an indication to switch to the first mode; and switching from operating the memory device in the second mode to operating the memory device in the first mode based at least in part on the indication to switch to the first mode (switching between the first and the second mode based on the temperature sensor values, ¶0020).
Regarding claim 16, Thorp further teaches the method of claim 1, further comprising: determining an elapsed time since an access operation; and switching from operating the memory device in the second mode to operating the memory device in the first mode based at least in part on the elapsed time (access delay time indicator, ¶0023).
Regarding claims 17-25, the claims have similar limitations as claims 1-16. Therefore, the claims are rejected under the same grounds of rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824